Case 2:20-cv-13348-DML-KGA ECF No. 1, PageID.1 Filed 12/22/20 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

 THE LINCOLN NATIONAL LIFE INSURANCE
 COMPANY, an Indiana Corporation,

            Plaintiff,

 vs.

 HARLEY WESTFALL and THERESA
 WESTFALL, Individually, and MARY
 DILWORTH, as Trustee of THE
 IRREVOCABLE TRUST AGREEMENT
 OF HARLEY WESTFALL AND THERESA
 KAY WESTFALL,

            Defendants.

 ________________________________/

                                  COMPLAINT

       Plaintiff The Lincoln National Life Insurance Company (“Lincoln”), by and

 through its attorneys, Saretsky Hart Michaels + Gould PC, states as follows for

 its Complaint against Defendants Harley Westfall and Theresa Westfall,

 individually, and Mary Dilworth, as Trustee of the Irrevocable Trust Agreement

 of Harley Westfall and Theresa Kay Westfall:

                                   The Parties

       1.   Lincoln is an insurance company duly organized under the laws of

 Indiana and with its principal place of business in Radnor, Pennsylvania. Lincoln

 is authorized to conduct business in the State of Michigan.

                                        1
Case 2:20-cv-13348-DML-KGA ECF No. 1, PageID.2 Filed 12/22/20 Page 2 of 7




       2.    Defendants Harley Westfall and Theresa Westfall reside at 6747

 Spanish Bay Drive, Windsor, Colorado and are citizens of the State of Colorado.

       3.    The Irrevocable Trust Agreement of Harley Westfall and Theresa

 Kay Westfall (“the Trust”) is a trust created under the laws of the State of

 Michigan with a principal place of business at 906 James Street, Adrian,

 Michigan 49221. Defendant Mary Dilworth is the Trustee of the Trust and, upon

 information and belief, is a citizen of the State of Michigan and a resident of

 Lenawee County.

                             Jurisdiction and Venue

       4.    Lincoln brings this action under federal diversity jurisdiction, 28

 U.S.C. §1332, as the parties are completely diverse in citizenship and the

 amount in controversy exceeds $75,000.

       5.    Venue is proper for this action pursuant to 28 U.S.C. § 1391

 because Ms. Dilworth is located in this District, a substantial part of the events

 or omissions on which the claims asserted herein are based occurred in this

 District and the subject life insurance policy was issued in the District.

                               Factual Background

       6.    On January 28, 2019, Lincoln issued a life insurance policy with a

 $10 million death benefit to the Trust. Mr. and Mrs. Westfall are the policy’s

 insureds, and the Trust is the policy’s beneficiary and owner.




                                          2
Case 2:20-cv-13348-DML-KGA ECF No. 1, PageID.3 Filed 12/22/20 Page 3 of 7




         7.    The policy was issued, in part, based on an application completed

 by Mr. Westfall on January 28, 2019 (Part I – the Application for Individual Life

 Insurance)(“Part I”) and January 16, 2019 (Part II – the Medical

 Supplement)(“Part II”).

         8.    Page 4 of Part I of the application reads in part:

               I HAVE READ, or have had read to me, the complete
               Application for Life Insurance before signing below. All
               statements and answers in this application are correctly
               recorded, and are full, complete and true to the best of
               my knowledge and belief. I confirm that upon receipt of
               the contract I will review the answers recorded on the
               application. I will notify the Company immediately if any
               information in the application is incorrect. Caution: If
               your answers on this application are incorrect or untrue,
               the Company may have the right to deny benefits or
               rescind coverage under the policy and any riders
               attached to it.

 This is followed by Mr. Westfall’s signature.

         9.    Page 2 of Part II of the application similarly provides in
 part:

               I have read or have had read to me the completed
               Medical Supplement before signing below. All
               statements and answers in this Supplemental are
               correctly recorded and are full, complete and true to the
               best of my knowledge and belief. I agree that this
               Medical Supplement constitutes a part of the application
               for insurance. I understand that any false statements or
               material misrepresentations may result in the loss of
               coverage under the policy.

 This is followed by Mr. Westfall’s signature.

         10.   The policy included a two year contestability clause.

                                           3
Case 2:20-cv-13348-DML-KGA ECF No. 1, PageID.4 Filed 12/22/20 Page 4 of 7




       11.   By letter dated September 22, 2020, Lincoln notified the Trust of its

 intent to rescind the policy and refund all premiums paid because of material

 misrepresentations in the application concerning Mr. Westfall’s medical history

 at the time he signed the application.

       12.   Contrary to the statements made by Mr. Westfall on the application,

 as of the dates Mr. Westfall signed Part I and Part II of the application in January

 2019, he was aware that he had visited and sought treatment from Dr. Steven

 MacDonald at the Cleveland Clinic Neurological Institute on November 15, 2018

 and that Dr. MacDonald recommended Mr. Westfall have follow up diagnostic

 testing, including but not limited to labs and an MRI.

       13.   Mr. Westfall failed to disclose his treatment with Dr. MacDonald and

 Dr. MacDonald’s recommendation for follow up testing on the application.

       14.   Question 1 of Part II of the application asked Mr. Westfall to "Provide

 full name/address/phone number of personal physician(s) and any other

 physicians seen within the past 5 years." Mr. Westfall listed Dr. Douglas

 Webster but did not list Dr. MacDonald.

       15.   Question 3 of Part II of the application asked Mr. Westfall, "In the

 past 5 years have you had or been advised by a licensed medical professional

 to have a check-up, EKG, x-ray, blood or urine test or any other diagnostic test,

 excluding tests for HIV (AIDS virus)?” Mr. Westfall represented “YES,”




                                          4
Case 2:20-cv-13348-DML-KGA ECF No. 1, PageID.5 Filed 12/22/20 Page 5 of 7




 referencing April 2018 lab work, but did not disclose Dr. MacDonald’s

 recommended follow up testing, including an MRI.

       16.   Question 5f of Part II of the application asked Mr. Westfall, "Have

 you ever been diagnosed by, or been treated by a licensed medical professional

 for: Seizures, fainting, dizziness, epilepsy, stroke, paralysis, or other brain or

 neurological disorder?” Mr. Westfall represented “NO” and did not disclose his

 treatment by Dr. MacDonald.

       17.   Question 12 of Part II of the application asked Mr. Westfall, "Within

 the past 5 years, have you consulted, been examined or treated by any

 physician or practitioner for reasons not stated in this application?" Mr. Westfall

 represented "NO" and did not disclose his treatment by Dr. MacDonald.

       18.   When Mr. Westfall signed the application and gave the above

 answers, he was aware that he had seen and sought treatment from Dr.

 MacDonald and that Dr. MacDonald had recommended follow up testing, yet

 he failed to disclose either of these facts.

       19.   Lincoln issued the policy relying on the answers provided in the

 application signed by Mr. Westfall.

       20.   The information related to Mr. Westfall’s treatment by Dr.

 MacDonald was material to Lincoln's underwriting and issuance of the policy.

 Had Mr. Westfall’s treatment been disclosed, Lincoln would not have issued the

 policy on the same terms and conditions that it was approved for and issued.

                                          5
Case 2:20-cv-13348-DML-KGA ECF No. 1, PageID.6 Filed 12/22/20 Page 6 of 7




       21.   As Lincoln issued the policy based upon the misrepresentations

 made by Mr. Westfall in the application, Lincoln is entitled to recission of the

 policy.

      Count 1 – Declaratory Judgment that the Policy is Null, Void and

                                   Rescinded

       22.   Lincoln incorporates by reference Paragraphs 1-21 above, as if fully

 repeated here.

       23.   There is an actual controversy concerning whether the policy is null,

 void and rescinded due to the material misrepresentations made by Mr. Westfall

 during the application process.

       24.   Accordingly, Lincoln respectfully requests the Court enter an order

 pursuant to 28 U.S.C. § 2201 declaring the policy null, void and rescinded based

 on the material misrepresentations made by Mr. Westfall related to his medical

 history.




                                        6
Case 2:20-cv-13348-DML-KGA ECF No. 1, PageID.7 Filed 12/22/20 Page 7 of 7




       WHEREFORE, Lincoln respectfully requests that this Honorable Court

 enter a judgment rescinding the policy and awarding Lincoln any other relief to

 which it is deemed entitled.



                                    Respectfully submitted,

                                    Saretsky Hart Michaels + Gould PC
                                    Attorneys for Plaintiff


                                    By: /s/ Eric A. Michaels_______________
                                          Eric A. Michaels (P57114)
                                          Meagan A. Lamberti (P73256)
                                          995 South Eton
                                          Birmingham, Michigan 48009
                                          (248) 502-3300
                                          emichaels@saretsky.com
                                          mlamberti@saretsky.com
 Dated: December 22, 2020




                                        7
